[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ARTICULATION OF DECISION
CT Page 834
In response to Defendant's Motion for Articulation the Court is clarifying its decision of November 8, 1995 ordering the Defendant to pay the Plaintiff $85 per week in child support pendente lite.
The order of November 8, 1995 was retroactive to the date of the filing of the Plaintiff's Motion for Support October 25, 1995; and found an arrearage in support in the amount of $170, to be paid at the rate of $10 per week.
The Plaintiff submitted a financial affidavit from which after deducting $100 a week day care expenses reflects a net income of $412.
The Defendant submitted a misleading financial affidavit of November 8, 1995 reflecting $83 a week gross income and $77 a week net income. This employment was from his self-employment as a courier. The income reflected an approximately $20,000 deduction from income for mileage.
The affidavit in a footnote reflected the deducting from actual gross. The Defendant's actual gross income in 1994 was $28,062.
The court determined that it was not found to view the Defendant as a true low income obligor and could attribute to him an earning capacity. The court found that a healthy young man with a good appearance, entrepreneurial skills; employment history, and a child to support should occupy himself in employment netting a minimum of $300 per week. The Defendant's counsel did not dispute the court's findings as to health and employment history.
The court awarded $85 a week support which in view of Plaintiff"s income attributes to Defendant a net income of $340 per week. In view of Defendant's obligation to his child, apparent health, employment history and skills, a reasonable order. The net income figure of $340 a week is also not out of line with Defendant's 1994 gross income of $28,000 or weekly gross of $550 a week.
The case is continued to February 14, 1995; at which time CT Page 835 Defendant may present evidence as to the limited issue of his earning capacity.
McWeeny, J.